PER CURIAM.
Kenneth Williams originally appealed the denial of his motion brought pursuant to Fla.R.Crim.P. 3.800(a), but, thereafter, conceded that the denial should be affirmed based upon Walls v. State, 627 So.2d 107 (Fla. 2d DCA 1993), and we agree. However, Williams properly demonstrated that a scrivener’s error exists in the sentencing documents concerning the degree of crimes for which he was convicted, a technical defect admitted by the state. Therefore, we reverse the judgment entered against Williams and remand for entry of an amended judgment to correctly demonstrate that Williams was convicted of two second-degree felonies, rather than the first-degree felonies presently reflected.
Reversed and Remanded.
CAMPBELL, A.C.J., and BLUE and FULMER, JJ., concur.